Third District Court of Appeal
                               State of Florida

                        Opinion filed August 25, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                              No. 3D21-395
                     Lower Tribunal No. 19-23764 SP
                          ________________


                              Tonya Bland,
                                  Appellant,

                                     vs.

                 Dade County Federal Credit Union,
                                  Appellee.



     An Appeal from the County Court for Miami-Dade County, Luis Perez-
Medina, Judge.

     Catherine A. Riggins, for appellant.

      Dunn Law, P.A., Joshua C. Kligler, and Jerrod M. Maddox, for
appellee.


Before FERNANDEZ, C.J., and HENDON, and LOBREE, JJ.

     PER CURIAM.

     Affirmed.